ORDER

PER CURIAM:
AND NOW, this 23rd day of September, 1997, a Rule having been entered by this Court on July 15, 1997, pursuant to Rule 214(d)(1), Pa.R.D.E., directing John W. Morris to show cause why he should not be placed on temporary suspension and no response having been filed, it is hereby
ORDERED that the Rule is made absolute; John W. Morris is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.